Title: To James Madison from Edmund Randolph, 12 February 1785
From: Randolph, Edmund
To: Madison, James


Dear sir
Richmond Feby. 12. 1785.
The inclosed letters were forwarded by the president to my care. Learning from him, that a package, in which they were covered, contained some fresh literary information, I took the liberty of opening it; especially as it was suggested, and the event shewed, that it contained two other letters, one for Mr. Page, the other for Mr. Madison himself.
The executive are at last persuaded of their power to make the Beccarian experiment on the condemned; altho’ the public should undergo some expense. They found their opinion on the law concerning the buildings for the use of the state. An overseer, trusty and diligent, will be therefore appointed, with instructions, fitted to the views of government.
Dr. Price has published a little pamphlet, full of fervor towards America. He congratulates himself on having seen the establishment of independence; and marks out some important measures to be pursued, and some ruinous errors to be avoided. Among the former he enumerates the discharge of public debts, especially to the army: to the commander however of which he recommends, that America should always remain indebted—in gratitude. He presses the necessity of extending the powers of congress, perhaps too far even for those among us, who entertain sentiments the most fœderal and of attending to education. Among the latter, he classes ecclesiastical establishments, luxury, the multiplication and unsolemn form of oaths and a mixture with foreign politics, especially for the sake of commerce. Upon the whole the composition displays friendship for mankind, a pen not confined to rigid rules or led by the dicta of others, and indeed shews Price at his political length. I borrowed it for a moment only, and cannot procure a copy for you. I am my dear friend Yrs mo: Sincerely
E. R.
